Exhibit 10.1

SUPPORT AGREEMENT

SUPPORT AGREEMENT, dated as of February 2, 2017 (this “Support Agreement”),
among VEECO INSTRUMENTS INC., a Delaware corporation (“Parent”), and the
undersigned stockholders of ULTRATECH, INC., a Delaware corporation (the
“Company”), listed on the signature pages hereto (each, a “Stockholder” and,
collectively, the “Stockholders”).

W I T N E S S E T H :

WHEREAS, Parent, Ulysses Acquisition Subsidiary Corp., a Delaware corporation
and a wholly-owned subsidiary of Parent (“Merger Subsidiary”), and the Company
propose to enter into an Agreement and Plan of Merger dated as of the date
hereof (as the same may be amended or supplemented, the “Merger Agreement”;
capitalized terms used but not defined herein shall have the meanings set forth
in the Merger Agreement) providing for the merger of Merger Subsidiary with and
into the Company, with the Company surviving the Merger and becoming a
wholly-owned subsidiary of Parent;

WHEREAS, the Stockholders own the number of shares of Company Stock set forth on
Schedule A hereto (collectively, the “Subject Shares”);

WHEREAS, Parent has requested that the Stockholders enter into this Support
Agreement in connection with the Merger Agreement; and

WHEREAS, in consideration of the execution of the Merger Agreement by Parent,
each Stockholder is hereby agreeing to enter into this Support Agreement and to
vote the Subject Shares in accordance with the terms and conditions set forth
herein.

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Representations and Warranties of the Stockholders. Each Stockholder
hereby represents and warrants as to only itself, himself or herself (severally
and not jointly) to Parent as follows:

(a) Authority. The Stockholder has all requisite power and authority to execute
and deliver this Support Agreement, to perform the Stockholder’s obligations
hereunder (including, without limitation, Section 3(c)) and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Stockholder of this Support Agreement, the performance by the Stockholder of
Stockholder’s obligations hereunder (including, without limitation,
Section 3(c)) and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of such
Stockholder, and no other actions or proceedings on the part of the Stockholder
are necessary to authorize the execution and delivery by the Stockholder of this
Support Agreement, the performance by the Stockholder of such Stockholder’s
obligations hereunder (including, without limitation, Section 3(c)) and the
consummation of the transactions contemplated hereby.



--------------------------------------------------------------------------------

(b) Execution; Delivery; Enforceability. The Stockholder has duly executed and
delivered this Support Agreement, and this Support Agreement constitutes the
valid and binding obligation of such Stockholder, enforceable against such
Stockholder in accordance with its terms, except that such enforceability
(i) may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to the enforcement of creditors’ rights generally and
(ii) is subject to general principles of equity. No consent of, or registration
or filing with, any Governmental Authority is required to be obtained or made by
or with respect to such Stockholder in connection with the execution, delivery
and performance of this Support Agreement, the performance by the Stockholder of
such Stockholder’s obligations herender (including, without limitation,
Section 3(c)) or the consummation of the transactions contemplated hereby, other
than such reports, schedules or statements under Sections 13(d) and 16 of the
1934 Act as may be required in connection with this Support Agreement and the
transactions contemplated hereby.

(c) No Conflict. The execution and delivery of this Support Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions hereof will not, conflict with, result in a breach or violation
of or default (with or without notice or lapse of time or both) under, or
require notice to or the consent of any person under, any agreement, law, rule,
regulation, judgment, order or decree by which the Stockholder is bound, except
for such conflicts, breaches, violations or defaults that would not,
individually or in the aggregate, prevent or materially delay the Stockholder
from performing his, her or its obligations under this Support Agreement.

(d) The Subject Shares. The Stockholder is the beneficial owner of the Subject
Shares listed on Schedule A across from his, her or its name, free and clear of
any Lien (other than any restrictions or rights created by this Support
Agreement, under applicable federal or state securities laws or pursuant to any
written policies of the Company with respect to the trading of securities in
connection with insider trading restrictions, applicable securities laws and
similar consideration). The Subject Shares constitute the Stockholder’s entire
interest in the outstanding shares of capital stock of the Company. The
Stockholder has or will have sole voting power, sole power of disposition, sole
power to issue instructions with respect to the matters set forth herein, and
sole power to agree to all of the matters set forth in this Support Agreement,
in each case with respect to all of the Subject Shares, with no limitations,
qualifications or restrictions on such rights (other than any restrictions or
rights created by this Support Agreement). None of the Subject Shares owned by
such Stockholder are subject to any voting trust or other voting agreement with
respect to the Subject Shares, except as contemplated by this Support Agreement.
Notwithstanding anything to the contrary set forth herein, any shares of capital
stock or other securities of the Company that the Stockholder purchases or
otherwise acquires beneficial ownership after the date of this Support Agreement
and during the Support Period shall be deemed Subject Shares and subject to the
terms and conditions of this Support Agreement.

Section 2. Representations and Warranties of Parent. Parent hereby represents
and warrants to each Stockholder as follows:

 

2



--------------------------------------------------------------------------------

(a) Authority; Enforceability. Parent has all requisite corporate power and
authority to execute and deliver this Support Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Parent of this Support Agreement, the
performance by Parent of its obligations hereunder and consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of Parent, and no other actions or proceedings on
the part of Parent are necessary to authorize the execution and delivery by
Parent of this Support Agreement, the performance by Parent of Parent’s
obligations hereunder and the consummation of the transactions contemplated
hereby.

(b) Execution; Delivery. Parent has duly executed and delivered this Support
Agreement, and this Support Agreement constitutes the valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
except that such enforceability (i) may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity.
No consent of, or registration or filing with, any Governmental Authority is
required to be obtained or made by or with respect to Parent in connection with
the execution, delivery and performance of this Support Agreement or the
consummation of the transactions contemplated hereby, other than (i) reports,
schedules or statements by Parent under Sections 13(d) and 16 of the 1934 Act as
may be required in connection with this Support Agreement and the transactions
contemplated hereby and (ii) such consents, registrations or filings the failure
of which to be obtained or made would not have a material adverse effect on
Parent’s ability to perform its obligations hereunder.

(c) No Conflict. The execution and delivery of this Support Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions hereof will not, conflict with, result in a breach or violation
of or default (with or without notice or lapse of time or both) under, or
require notice to or the consent of any person under, any agreement, law, rule,
regulation, judgment, order or decree by which Parent is bound, except for such
conflicts, breaches, violations or defaults that would not, individually or in
the aggregate, materially prevent or delay consummation of the Merger and the
transactions contemplated by the Merger Agreement and this Support Agreement or
otherwise prevent or materially delay Parent from performing its obligations
under this Support Agreement.

Section 3. Covenants of the Stockholders.

(a) Support. At all times during the Support Period (as defined below), each
Stockholder covenants and agrees as follows:

(i) Agreement to Vote. At every meeting of the stockholders of the Company (and
at every adjournment or postponement thereof) called to seek, and in every other
circumstance in which a vote, action, written consent, resolution or other
approval of the stockholders of the Company is proposed seeking, the Company
Stockholder Approval, approval of the Merger, adoption of the Merger Agreement,
or

 

3



--------------------------------------------------------------------------------

approval of any other Transaction Document, any other transaction pursuant to or
contemplated by the Merger Agreement or any other Transaction Document, and any
matter that would reasonably be expected to facilitate the consummation of the
Merger (including, without limitation, any adjournment of any meeting of the
stockholders in order to solicit additional proxies in favor of approval of the
Merger and adoption of the Merger Agreement if there are not sufficient votes to
obtain the Company Stockholder Approval), the Stockholder (A) shall, if a
meeting is held, appear at such meeting or otherwise cause the Subject Shares to
be counted as present at such meeting for purposes of establishing a quorum and
(B) shall vote (or cause to be voted) the Subject Shares:

(1) in favor of (w) granting the Company Stockholder Approval, (x) approving the
Merger, (y) adopting the Merger Agreement, and (z) approving any other
Transaction Document, any other transaction pursuant to or contemplated by the
Merger Agreement or any other Transaction Document, and any other matter that
could reasonably be expected to facilitate the consummation of the Merger; and

(2) against (x) any Acquisition Proposal (other than the Merger Agreement and
the Merger) and (y) any other matter that would reasonably be expected to
impede, interfere with, delay, postpone or adversely affect the consummation of
the Merger or any of the transactions contemplated by the Merger Agreement.

(ii) Consents and Waivers. Each Stockholder hereby gives any consents or waivers
that are reasonably required for the consummation of the Merger under the terms
of any Contracts to which such Stockholder is a party or pursuant to any rights
such Stockholder may have.

(b) No Transfer. From the date hereof until the earlier of the expiration of the
Support Period and obtaining the Company Stockholder Approval, other than
pursuant to this Support Agreement, each Stockholder shall not (A) sell,
transfer, exchange, pledge or otherwise dispose of (collectively, “Transfer”)
any Subject Shares to any person other than pursuant to the Merger, provided
that the Stockholder shall be permitted to distribute all or any portion of the
Subject Shares pursuant to (w) bona fide gifts to any member of the
Stockholder’s immediate family or otherwise for estate planning purposes,
(x) any Transfer occurring by will, testamentary document or intestate
succession upon the death of a Stockholder who is an individual, or
(y) community property laws or divorce decree; provided, further, that any such
Transfer shall be permitted only if, as a precondition to such Transfer, the
transferee agrees in writing to be bound by all the terms of this Support
Agreement, (B) enter into any voting arrangement, whether by proxy, power of
attorney, voting agreement, voting trust or otherwise, with respect to any
Subject Shares, (C) enter into any swap or similar arrangement that transfers
the economic consequences of ownership of the Subject Shares or (D) make any
offer or enter into any agreement providing for any of the foregoing; and

(c) IRREVOCABLE PROXY. At all times during the Support Period, (i) each such
Stockholder hereby grants to Parent (and any designee of Parent) a proxy (and
appoints Parent or any such designee of Parent as its attorney-in-fact) to vote,
and to

 

4



--------------------------------------------------------------------------------

exercise all voting and consent rights of such Stockholder with respect to, the
Subject Shares owned beneficially or of record by such Stockholder (including,
without limitation, the power to execute and deliver written consents) in
accordance with Section 3(a)(i) at any annual, special, adjourned or postponed
meeting of stockholders of the Company at which any of the transactions, actions
or proposals contemplated by Section 3(a)(i) are or will be considered and in
every written consent in lieu of such meeting and (ii) such proxy and
appointment shall (A) be irrevocable in accordance with the provisions of
Section 212(e) of Delaware Law, (B) be coupled with an interest, and (C) survive
the dissolution, bankruptcy or other incapacity of such Stockholder as well as
the death, bankruptcy or other incapacity of such Stockholder; provided, that
each Stockholder’s grant of the proxy contemplated by this Section 3(c) shall be
effective if, and only if, such Stockholder has not delivered to the Company at
least one (1) Business Day prior to the meeting at which any of the matters
described in Section 3(a) are to be considered, a duly executed proxy card
directing that the Subject Shares of such Stockholder be voted in accordance
with Section 3(a); provided, further, that any grant of such proxy shall only
entitle Parent or its designee to vote on the matters specified by
Section 3(a)(i), and each Stockholder shall retain the authority to vote on all
other matters. Each Stockholder hereby represents that any proxies heretofore
given in respect of such Stockholder’s Subject Shares, if any, are revocable,
and hereby revokes all such proxies, and that such Stockholder agrees not to
grant any subsequent proxies with respect to such Subject Shares at any time
during the Support Period, except to comply with its, his or her obligations
under Section 3(a). Each Stockholder hereby affirms that the irrevocable proxy
set forth in this Section 3(c), if it becomes effective, is given in connection
with the execution of the Merger Agreement, and that such irrevocable proxy is
given to secure the performance of the duties of such Stockholder under this
Support Agreement.

The “Support Period” shall commence on the date hereof and continue until the
first to occur of (1) the Effective Time, (2) the date and time of the
termination of the Merger Agreement in accordance with its terms and (3) the
date and time (if any) at which the Board of Directors of the Company shall have
made an Adverse Recommendation Change in accordance with the terms and
provisions of the Merger Agreement.

(d) Capacity. Notwithstanding anything to the contrary in this Support
Agreement, (i) each Stockholder is entering into this Support Agreement, and
agreeing to become bound hereby, solely in its capacity as a stockholder of the
Company and not in any other capacity (including without limitation any capacity
as a director of the Company) and (ii) nothing in this Support Agreement shall
obligate such Stockholder to take, or forbear from taking, any action as a
director (including without limitation through the individuals that it has
elected to the Board of Directors of the Company) or any other action, other
than in the capacity as a Stockholder of the Company with respect to the voting
of the Subject Shares as specified in Section 3(a).

(e) Appraisal Rights. Each Stockholder hereby waives, and agrees not to exercise
or assert, if applicable, any appraisal rights (including, without limitation,
under Section 262 of Delaware Law) in connection with the Merger.

 

5



--------------------------------------------------------------------------------

(f) No Solicitation. Each Stockholder agrees that it will not, directly or
indirectly, take any action that the Company is prohibited from taking pursuant
to Section 6.03 of the Merger Agreement.

Section 4. Termination. This Support Agreement shall terminate upon the earliest
to occur of (a) the Effective Time and (b) the termination of the Merger
Agreement.

Section 5. Further Assurances. Subject to the terms and conditions of this
Agreement, each Stockholder shall use commercially reasonable efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, all things
necessary to fulfill such Stockholder’s obligations under this Support
Agreement.

Section 6. General Provisions.

(a) Amendments. This Support Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent by overnight courier
(providing proof of delivery), faxed (with confirmation), or sent by email
(provided, that such email states that it is a notice defined pursuant to this
Section 6(b)) to the Company and Parent in accordance with Section 11.01 of the
Merger Agreement and to a Stockholder at its address set forth on Schedule A
hereto (or at such other address for a party as shall be specified by like
notice).

(c) Interpretation. The Section headings herein are for convenience of reference
only, do not constitute part of this Support Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof. Where a reference in
this Support Agreement is made to a Section, such reference shall be to a
Section of this Support Agreement unless otherwise indicated. Unless otherwise
indicated, whenever the words “include,” “includes” or “including” are used in
this Support Agreement, they shall be deemed to be followed by the words
“without limitation.”

(d) Severability. The provisions of this Support Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability or the other provisions hereof. If any
provision of this Support Agreement, or the application thereof to any Person or
any circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Support Agreement and the application
of such provision to other Persons or circumstances shall not be affected by
such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

(e) Specific Performance. The parties hereto acknowledge that Parent may be
irreparably harmed and that there may be no adequate remedy at law for a

 

6



--------------------------------------------------------------------------------

violation of any of the covenants or agreements of any party hereto set forth
herein. Therefore, it is agreed that, in addition to any other remedies that may
be available to Parent upon any such violation, Parent shall have the right to
seek to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Parent at law or in equity.

(f) Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

(g) Counterparts. This Support Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

(h) Entire Agreement; No Third-Party Beneficiaries. This Support Agreement
constitutes the entire agreement, and supersedes all other prior agreements,
understandings, representations and warranties both written and oral, among the
parties, with respect to the subject matter hereof. This Support Agreement is
not intended to confer upon any Person other than the parties hereto any rights
or remedies hereunder.

(i) Governing Law. This Support Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such State.

(j)Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS SUPPORT AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS SUPPORT AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS SUPPORT
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS SUPPORT AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5(i).

 

7



--------------------------------------------------------------------------------

(k) Merger Agreement. Parent acknowledges that the Stockholders have been
induced to enter into this Support Agreement based on the terms and conditions
of the Merger Agreement.

(l) Assignment. No rights or obligations under this Support Agreement may be
assigned or delegated by operation of Applicable Law or otherwise. Any purported
assignment or delegation in violation of this Support Agreement is void.

(m) Consent to Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Support Agreement or the transactions
contemplated hereby (whether brought by any party or any of its Affiliates or
against any party or any of its Affiliates) shall be brought in the Court of
Chancery of the State of Delaware, New Castle County or, if such court shall not
have jurisdiction, any federal court located in the State of Delaware sitting in
the county of Wilmington in the state of Delaware, and each of the parties
hereto hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 6(b) shall be deemed effective service of
process on such party. The parties hereto agree that a final trial court
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law; provided, however, that nothing in the foregoing shall restrict
any party’s rights to seek any post-judgment relief regarding, or any appeal
from, such final trial court judgment.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Support Agreement, all as
of the date first written above.

 

VEECO INSTRUMENTS, INC. By  

 

 

Name:

Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Support Agreement, all as
of the date first written above.

 

STOCKHOLDER: If an entity: Name:  

 

By:  

 

Name:  

 

Title:  

 

If an individual: Name:  

 

 



--------------------------------------------------------------------------------

SCHEDULE A

 

Stockholder    Subject Shares [Stockholder]    [                ]

Notice

[Stockholder]

c/o [            ]

[Address]

[Address]

[Address]

Attention: [                        ]

Fax: [                            ]

Email: [                    ]

with a copy (which shall not constitute notice to the Stockholders) to:

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, California 94025

Attention: Warren Lazarow, Esq.

David Makarechian, Esq.

Fax: (650) 473-2601

Email: wlazarow@omm.com; dmakarechian@omm.com